[Cite as In re Ruffin, 2014-Ohio-5420.]




                                      IN RE RUFFIN.
           [Cite as In re Ruffin, ___ Ohio St.3d ___, 2014-Ohio-5420.]
 (No. 2014-2093—Submitted December 9, 2014—Decided December 11, 2014.)
           ON CERTIFIED ENTRY OF DEFAULT OF CHILD-SUPPORT ORDER.
                                ____________________
        {¶ 1} On December 5, 2014, and pursuant to Gov.Bar R. V(5)(A), the
Secretary of the Board of Commissioners on Grievances and Discipline of the
Supreme Court of Ohio submitted to this court a certified copy of a determination
of default of a child-support order by Sean P. Ruffin, an attorney licensed to
practice law in the state of Ohio.
        {¶ 2} Upon consideration thereof and pursuant to Gov.Bar R.
V(5)(A)(4), it is ordered and decreed that Sean P. Ruffin, Attorney Registration
No. 0069002, last known business address in Canton, Ohio, is suspended from the
practice of law for an interim period, effective as of the date of this entry.
        {¶ 3} It is further ordered that this matter be, and hereby is, referred to
disciplinary counsel for investigation and commencement of disciplinary
proceedings.
        {¶ 4} It is further ordered that Sean P. Ruffin immediately cease and
desist from the practice of law in any form and that respondent is forbidden to
appear on behalf of another before any court, judge, commission, board,
administrative agency, or other public authority.
        {¶ 5} It is further ordered that effective immediately, respondent is
forbidden to counsel, advise, or prepare legal instruments for others or in any
manner perform legal services for others.
                              SUPREME COURT OF OHIO




       {¶ 6} It is further ordered that respondent is divested of each, any, and all
of the rights, privileges, and prerogatives customarily accorded to a member in
good standing of the legal profession of Ohio.
       {¶ 7} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(8)(G)(3). If employed pursuant to Gov.Bar R.
V(8)(G), respondent shall refrain from direct client contact except as provided in
Gov.Bar R. V(8)(G)(1) and from receiving, disbursing, or otherwise handling any
client trust funds or property.
       {¶ 8} It is further ordered that respondent shall not be reinstated to the
practice of law until (1) the Board of Commissioners on Grievances and
Discipline files in accordance with Gov.Bar R. V(5)(D)(1)(b) with the Supreme
Court a certified copy of a judgment entry reversing the determination of default
under a child-support order, or it files in accordance with Gov.Bar R.
V(5)(D)(1)(c) with the Supreme Court a notice from a court or child-support-
enforcement agency that respondent is no longer in default under a child-support
order or is subject to a withholding or deduction notice or a new or modified
child-support order to collect current support or any arrearage due under the child-
support order that was in default and is complying with that notice or order, and
(2) this court orders respondent reinstated to the practice of law.
       {¶ 9} It is further ordered that respondent shall keep the clerk and
disciplinary counsel advised of any change of address where respondent may
receive communications.
       {¶ 10} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and




                                          2
                                January Term, 2014




timeliness of filings. All case documents are subject to Sup.R. 44 through 47,
which govern access to court records.
       {¶ 11} It is further ordered that service shall be deemed made on
respondent by sending this order, and all other orders in this case, to respondent’s
last known address.
       {¶ 12} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                          3